Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in this application.

Priority
Acknowledgement is made of the claims to the provisional application 62/532132 filed 07/13/2017.	

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/20/2019 and 05/27/2021 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carson (US20080049367A1).
Regarding claim 1, Carson teaches an electrical receptacle (i.e. electrical receptacle 22) (fig.5) (also refer to [0035], the apparatus 10 is embodied in an electrical receptacle 22) comprising: an outlet (i.e. first outlet 24A) (fg.5) configured to electrically connect to an external load ([0035], adapted to receive electrical plugs corresponding to various loads); a load terminal (i.e. output terminals 14a) (fig.2) electrically connected to the outlet ([0044], neutral opening 50 allows the prong to make neutral connection); a line terminal (i.e. Incoming hot terminals 26) (fig.2) electrically connected to a line (implicit, as seen in fig.2) and configured to receive line power ([0036], connected to the source of AC power 20); an interrupting device (i.e. first contactor 36A) (fig.2) electrically connecting the load terminal to the line terminal ([0038], actuates the first contactor 36A, thus directly connecting the output terminals with the source of AC power 10) when in a first condition ([0038], Pending proper resistance detection) and electrically disconnecting the load terminal and the line terminal ([0038], does not actuate the contactor 36A) when in a second condition ([0038], If there is no resistance); and a testing circuit (i.e. load sensing circuit 18) (figs.1 & 2) configured to determine when the external load is electrically connected to the outlet ([0030], load sensing circuit 18 determines … if a proper load is detected), and place the interrupting device in the first condition when the external load 
Regarding claim 2, Carson teaches the electrical receptacle of claim 1, wherein the testing circuit determines the external load is electrically connected to the outlet by: outputting a signal ([0038], 5 volts leaving the voltage regulator 30A), receiving a response signal ([0038], As the resistance to the 5 volt input increases, the current demand decreases), and analyzing the response signal ([0038], If there is no resistance then there is a short… If the resistance is too high… Pending proper resistance).
Regarding claim 3, Carson teaches the electrical receptacle of claim 2, wherein the signal is a voltage ([0038], 5 volts leaving the voltage regulator 30A).
Regarding claim 4, Carson teaches the electrical receptacle of claim 3, wherein the voltage is a direct current voltage ([0036], first primary circuit 16A utilizes incoming voltage and current to pass through a power supply 28 (60 mA) where a small amount of current flow through a 5 volt voltage regulator) (also refer to [0077], Once the brass contactors are engaged, there is a switch on the neutral side which evokes a 5 (five) volt DC signal).
Regarding claim 5, Carson teaches the electrical receptacle of claim 1, wherein the testing circuit determines the external load is electrically connected to the outlet by measuring an electrical characteristic of the response signal ([0038], Pending proper resistance detection, the load sensing circuit 18 actuates).
Regarding claim 6, Carson teaches the electrical receptacle of claim 5, wherein electrical characteristic is a resistance ([0038], Pending proper resistance detection, the load sensing circuit 18 actuates).
Regarding claim 7, Carson teaches a method ([0002], a method of load verification) of controlling an electrical receptacle (i.e. electrical receptacle 22) (fig.5) (also refer to [0035], the apparatus 10 is embodied in an electrical receptacle 22), the method comprising: outputting ([0038], 5 volts leaving the voltage regulator 30A), via a controller (i.e. microcontroller 40) (fig.2) (also refer to [0038], 5 volts leaving the voltage regulator 30A junctions to an input of the microcontroller 40), a test signal ([0038], 5 volts leaving the voltage regulator 30A); receiving, via the controller, a response signal ([0038], the current demand decreases); analyzing, via the controller, the response signal ([0038], As the resistance to the 5 volt input increases); determining, based on the analysis of the response signal ([0038], If there is no resistance then there is a short… If the resistance is too high… Pending proper resistance), if an acceptable external load is electrically connected to an outlet (implicit, that acceptable load is determined) (i.e. first outlet 24A) (fg.5); and controlling an interrupting device (i.e. first contactor 36A) (fig.2) based on the determination ([0038], Pending proper resistance detection, the load sensing circuit 18 actuates the first contactor 36A).
Regarding claim 8, Carson teaches the method of claim 7, wherein the test signal is output to at least one selected from the group consisting of a load terminal (i.e. output terminals 14a) (fig.2) and the outlet ([0038], If there is no resistance then there is a short across the output hot and the output neutral).
Regarding claim 9, Carson teaches the method of claim 7, wherein the interrupting device is configured to electrically connect the line terminal to the load terminal (i.e. Incoming hot terminals 26) (fig.2) (also refer to [0030], controls the primary circuit 16 to electronically couple the source of AC power 20 directly to the output terminals 14).
Regarding claim 10, the method is rejected for the same reasons as stated in claim 3.
Regarding claim 11, the method is rejected for the same reasons as stated in claim 4.
Regarding claim 12, the method is rejected for the same reasons as stated in claim 5.
Regarding claim 13, the method is rejected for the same reasons as stated in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bosatelli (US5708551A) (fig.3) and Kwatra (US20040164721A1) (figs. 1, 4 & 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        11/22/2021


/Scott Bauer/Primary Examiner, Art Unit 2839